IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
STATE OF WASHINGTON,                       )       No. 77134-5-I
                                           )
                     Respondent,           )
                                           )
       v.                                  )
                                           )
BRANDON DALE BACKSTROM,                    )       UNPUBLISHED OPINION
                                           )
                     Appellant.            )
                                           )

       VERELLEN, J. — Trial courts must meaningfully consider, but have

considerable discretion to weigh, the mitigating factors of youth when

sentencing a defendant convicted of crimes committed as a juvenile. Because

the trial court meaningfully considered mitigating evidence of Brandon

Backstrom’s youthfulness during resentencing, including evidence of his

capacity for rehabilitation, the court did not abuse its discretion.

       Therefore, we affirm.

                                      FACTS

       In 1997, 17-year-old Brandon Backstrom killed his neighbors, a mother

and her 12-year-old daughter, during a planned robbery of their home.1 He



       1The details of Backstrom’s crime are available in this court’s
unpublished opinion affirming his conviction. State v. Backstrom, noted at 102
Wash. App. 1042 (2000).
No. 77134-5-I/2



was convicted on two counts of aggravated first degree murder while armed

with a deadly weapon and received a mandatory sentence of two consecutive

terms of life without the possibility of parole. Each count also carried a 24-

month deadly weapon enhancement.

       In 2012, the Supreme Court decided Miller v. Alabama2 and held the

Eighth Amendment prohibits mandatory sentences for juveniles of life in prison

without the possibility of parole. In response, the legislature enacted the

Miller-fix statute,3 which requires that any juvenile sentenced to life in prison

without the possibility of parole be resentenced.4

       In 2017, a trial court held a Miller hearing for Backstrom and sentenced

him to two concurrent terms of a minimum of 42 years up to a maximum term

of life. The court declined to impose any confinement for the deadly weapon

enhancements.

       Backstrom appealed, and we reviewed his appeal as a personal

restraint petition and affirmed. He petitioned the Supreme Court for review,

and it remanded for reconsideration in light of its decision in State v.

Delbosque.5, 6



       2   567 U.S. 460, 479, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).
       3   RCW 10.95.030(3), .035.
       4
      State v. Bassett, 192 Wash. 2d 67, 74, 428 P.3d 343 (2018) (citing
RCW 10.95.035).
       5   195 Wash. 2d 106, 456 P.3d 806 (2020).
       6   State v. Backstrom, 195 Wash. 2d 1018, 456 P.3d 209 (2020).




                                         2
No. 77134-5-I/3



                                    ANALYSIS

       An appeal from a Miller-fix resentencing is a direct appeal of the newly-

imposed sentence.7 We review sentencing decisions for abuse of discretion

and will reverse where the trial court’s decision rests on untenable grounds or

was made for untenable reasons.8

       A trial court lacks the discretion to impose a standard range sentence

without first considering the mitigating circumstances of youth where the

defendant committed the crime as a juvenile.9 When the court considers the

appropriate mitigating circumstances, it has “absolute discretion” to impose a

sentence “proportionate for a particular juvenile” to avoid imposing an

unconstitutionally disproportionate sentence.10 An appellate court “cannot

reweigh the evidence on review,” even if it “cannot say that every reasonable

judge would necessarily make the same decisions as the court did.”11

       During a Miller resentencing hearing, the trial court “‘must fully explore

the impact of the defendant’s juvenility on the sentence rendered.’”12


       7   Delbosque, 195 Wash. 2d at 129.
       8 Id. at 116 (quoting State v. Lamb, 175 Wash. 2d 121, 127, 285 P.3d 27
(2012).
       9In re Pers. Restraint of Ali, No. 95578-6, slip op. at 9-10 (Wash. Sept.
17, 2020), http://www.courts.wa.gov/opinions/pdf/955786.PDF.
       10
Id. at 10 (citing State v. Houston-Sconiers, 188 Wash. 2d 1, 19 n.4, 34,
391 P.3d 409 (2017)).
       11   State v. Ramos, 187 Wash. 2d 420, 453, 387 P.3d 650 (2017).
       12 Id. at 443 (quoting Aiken v. Byars, 410 S.C. 534, 543, 765 S.E.2d 572
(2014)).




                                          3
No. 77134-5-I/4



Consequently, both the court and counsel have an affirmative duty to ensure

that proper consideration is given to the defendant’s chronological age at the

time of his crime and related features, including immaturity, impetuosity, and a

failure to appreciate risks and their consequences.13 The court must also

consider the defendant’s childhood and life experiences before the crime, the

defendant’s capacity for exercising responsibility, and evidence of the

defendant’s rehabilitation since the crime.14

       On remand, as in his earlier appeal following resentencing, Backstrom

presents a narrow legal challenge, contending the trial court failed to

“meaningfully consider” the mitigating circumstances of youth.15 He does not

challenge the sufficiency of the court’s findings on resentencing nor does he

contend the court failed to consider relevant mitigating evidence. Essentially,

he presents two arguments: first, the court engaged in cursory consideration of

the Miller factors by giving too much weight to the facts of the offense and

insufficient weight to mitigating evidence, and, second, the court disregarded its

own findings about his potential for rehabilitation when it resentenced him.




       13 Id. (citing Miller, 567 U.S. at 477).
       14 See RCW 10.95.030(3)(b) (requiring that courts sentencing juveniles
for aggravated first degree murder account for the “age of the individual, the
youth's childhood and life experience, the degree of responsibility the youth
was capable of exercising, and the youth’s chances of becoming
rehabilitated”); accord Miller, 567 U.S. at 477-78.
       15   Appellant’s Br. at 8; Supp. Appellant’s Br. at 10.




                                             4
No. 77134-5-I/5



       Neither argument is compelling because they are not supported by the

record or the law. The court reviewed the entire trial transcript, testimony given

as part of Backstrom’s motion for a new trial, the original sentencing decision,

the denial of Backstrom’s motion for a new trial, the original appellate opinion,

memoranda provided for resentencing, an expert report and a mitigation

investigation report prepared for the Miller hearing, letters supporting and

opposing Backstrom’s petition, victim impact letters, and all statements and

testimony from the hearing itself. From this, the court explicitly, thoughtfully,

and carefully considered each mitigating factor required by the Miller-fix statute,

RCW 10.95.030(3)(b):

               . . . [H]e was young. Clearly, he was less than 18. It was
       a time at which all the science and, of course, our own common
       sense tells us that his brain and accompanying decision-making
       abilities were not fully formed.

              His lifestyle at the time clearly illustrated that he had very
       poor decision-making abilities and very poor judgment. So he
       certainly wasn’t a person who was more mature than a typical
       17 year old, and I think by his own statements . . . as he put it,
       [even more] selfish than some and possibly self-centered based
       on his age and circumstances.

             I considered the surrounding environmental and family
       circumstances. It does appear with the exception of support of
       grandparents that Mr. Backstrom had little or no family
       support. . . . He was drinking excessively. He was attending
       school sporadically, and he did not have much in the way of
       external controls whatsoever.

              ....

              In terms of his rehabilitation, there’s no question in my
       mind that the person who sits here today is very, very different
       than the person of 20 years ago . . . And if Dr. Muscatel is



                                         5
No. 77134-5-I/6



       correct that success in prison translates to a good chance of
       success in society if released, then his prospects for
       rehabilitation . . . are fairly strong.[16]

       The court also weighed whether Backstrom’s age impacted his legal

defense, his potential impetuousness at the time of the crime and whether

impetuousness played a role in the crime itself, and whether his compromised

decision-making abilities reduced his capacity for exercising responsibility and

appreciating risks. The court found Backstrom’s chronological age, his family

circumstances, and his prospects for rehabilitation were mitigating factors. The

record shows the court weighed the mitigating evidence and conducted more

than a cursory review.

       In Delbosque, by contrast, the trial court “oversimplified and sometimes

disregarded Delbosque’s mitigation evidence” and entered findings lacking

substantial evidence about his potential for rehabilitation.17 The trial court

concluded Delbosque was “irretrievably depraved without reconciling, much

less acknowledging, significant evidence to the contrary.”18 Because the trial

court’s conclusions about Delbosque’s ability to be rehabilitated lacked

substantial evidence, resentencing was required.19




       16   RP (June 28, 2017) at 181, 184.
       17 195 Wash. 2d at 118-19, 120.
       18 Id. at 120.
       19  Id. at 130-31.




                                         6
No. 77134-5-I/7



       Here, Backstrom does not contend the court’s findings lacked

substantial evidence, and the court carefully reviewed and weighed the

mitigating evidence. He asserts the trial court concluded he was permanently

incorrigible by referring to the then-recent Court of Appeals decision of State v.

Bassett,20 but the record shows otherwise. The court here, unlike the trial court

in Bassett,21 did not minimize evidence of rehabilitation and sentence

Backstrom to life imprisonment without parole. Indeed, contrary to Backstrom’s

assertion that the court disregarded its findings about his capacity for

rehabilitation, his new sentence is substantially shorter, roughly half of his

original sentence,22 and he now may become eligible for parole. He may

disagree with how the court weighted the evidence, but we do not reweigh

evidence on review.23 Because the trial court carefully and meaningfully

considered the mitigating evidence presented, including his potential for

rehabilitation, and had complete and absolute discretion to weight it when




       20
        198 Wash. App. 714, 394 P.3d 430 (2017), aff’d in part, 192 Wash. 2d 67,
428 P.3d 343 (2018).
       21   192 Wash. 2d 67, 75, 428 P.3d 343 (2018).
       22
        Backstrom will serve his 42-year sentences concurrently rather than
consecutively, and he will no longer receive any incarceration for the weapon
enhancements to his original sentence, which eliminates four years from his
sentence.
       23   Ramos, 187 Wash. 2d at 453.




                                         7
No. 77134-5-I/8



fashioning a proportionate sentence,24 Backstrom fails to show the court

abused its discretion.

       Therefore, we affirm.




WE CONCUR:




       24  See Ali, No. 95578-6, slip op. at 10 (trial court has absolute discretion
to weigh mitigating evidence in Miller resentencing); Houston-Sconiers, 188
Wash. 2d at 21 (holding the trial court has “complete discretion to consider
mitigating circumstances” of youth when sentencing for crimes committed by a
juvenile).




                                         8